                                                                         1   Kevin L. Hernandez, Esq.
                                                                             Nevada Bar No. 12594
                                                                         2   LAW OFFICE OF KEVIN L.
                                                                             HERNANDEZ
                                                                         3   8872 S. Eastern Avenue, Suite 270
                                                                             Las Vegas, Nevada 89123
                                                                         4   T: (702) 563-4450
                                                                             F: (702) 552-0408
                                                                         5   kevin@kevinhernandezlaw.com
                                                                             Attorney for Plaintiff
                                                                         6

                                                                         7                                  UNITED STATES DISTRICT COURT

                                                                         8                                         DISTRICT OF NEVADA

                                                                         9   JONNAH GARCIA, an individual;                             Case No.: 2:18-cv-2311-RFB-VCF
                                                                        10
                                                                                                                  Plaintiff,
                                                                        11
                                                                                   v.
Law Office of Kevin L. Hernandez




                                                                        12
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                        13   NAVIENT SOLUTIONS, LLC, a foreign limited-
                                  8872 S. Eastern Avenue, Suite 270




                                                                                                                                            STIPULATION AND ORDER
                                                                             liability company; NATIONAL RECOVERIES,                        EXTENDING TIME TO FILE
                                      Las Vegas, Nevada 89123




                                                                        14   INC., a foreign corporation; EQUIFAX                          OPPOSITION TO NATIONAL
                                                                             INFORMATION SERVICES, LLC, a foreign                        RECOVERIES, INC.’S MOTION FOR
                                                                        15   limited-liability company; EXPERIAN                          SUMMARY JUDGMENT [Dkt. 32]
                                                                             INFORMATION SOLUTIONS, INC., a foreign                               (First Request)
                                                                        16   corporation; TRANS UNION LLC, a foreign
                                                                             limited-liability company;
                                                                        17
                                                                                                                  Defendants.
                                                                        18

                                                                        19              IT IS HEREBY STIPULATED AND AGREED between Plaintiff, Jonnah Garcia
                                                                        20   (“Garcia), and Defendant, National Recoveries, Inc. (“NRI”) (collectively referred to as the
                                                                        21   “Parties”), by and through their respective attorneys of record, and subject to the approval of the
                                                                        22   Court, that Plaintiff’s deadline to file her Opposition to NRI’s Motion for Summary Judgment
                                                                        23   [Dkt. 32], filed on July 26, 2019, is hereby extended up to and including August 26, 2019;
                                                                        24              Plaintiff received the transcripts from the July 31, 2019 depositions today and requires a
                                                                        25   brief extension to review these materials to adequately respond to the pending Motion for
                                                                        26   Summary Judgment;
                                                                        27   ///
                                                                        28   ///

                                                                                                                               Page 1 of 2
                                                                         1            The Parties have also been in settlement discussions regarding this matter and the

                                                                         2   additional time will permit these discussions to continue without expending unnecessary fees and

                                                                         3   costs.

                                                                         4            This is the Parties first request for an extension of this deadline and is not made for the

                                                                         5   purpose of delay or bad faith.

                                                                         6   Respectfully Submitted.

                                                                         7    Dated: August 15, 2019                             Dated: August 15, 2019
                                                                         8    LAW OFFICE OF                                      ALVERSON TAYLOR & SANDERS
                                                                              KEVIN L. HERNANDEZ
                                                                         9
                                                                              /s/ Kevin L. Hernandez                             /s/ Trevor Waite
                                                                        10    Kevin L. Hernandez, Esq.                           Kurt R. Bonds, Esq.
                                                                              Nevada Bar No. 12594                               Nevada Bar No. 6228
                                                                        11    8872 S. Eastern Avenue, Suite 270                  Trevor Waite, Esq.
                                                                              Las Vegas, Nevada 89123                            Nevada Bar No. 13779
Law Office of Kevin L. Hernandez




                                                                        12    kevin@kevinhernandezlaw.com                        6605 Grand Montecito Parkway, Suite 200
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                              Attorney for Plaintiff                             Las Vegas, NV 89149
                                                                        13                                                       efile@alversontaylor.com
                                  8872 S. Eastern Avenue, Suite 270




                                                                                                                                 Attorneys for National Recoveries, Inc
                                      Las Vegas, Nevada 89123




                                                                        14
                                                                                                                           IT IS SO ORDERED:
                                                                        15                                                         IT IS SO ORDERED:
                                                                        16
                                                                                                                                   ____________________________________
                                                                        17                                                         UNITED STATES DISTRICT JUDGE
                                                                                                                          ________________________________
                                                                        18                                                RICHARD  F. BOULWARE,
                                                                                                                                DATED:              II
                                                                                                                                       ____________________________
                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                                        19
                                                                                                                           DATED this 16th day of August, 2019.
                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                         Page 2 of 2
